              Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 1 of 19



 1   Lalli Venkatakrishnan (Cal. Bar # 323747)

 2   CENTER FOR BIOLOGICAL DIVERSITY
     1212 Broadway, Suite 800
 3   Oakland, CA 94612
     Phone: 510-676-0438
 4   Fax: 510-844-7150
     Email: lvenkat@biologicaldiversity.org
 5

 6   Attorney for Plaintiffs Center for Biological Diversity and
     Center for Environmental Health
 7
                                UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA

 9
10
     CENTER FOR BIOLOGICAL DIVERSITY                  Civ. No.
11
     and                                              COMPLAINT
12
     CENTER FOR ENVIRONMENTAL                         (Clean Air Act, 42 U.S.C. §§ 7401 et seq)
13   HEALTH

14                  Plaintiffs,

15          vs.

16   ANDREW R. WHEELER, in his official
     capacity as Administrator of the United States
17   Environmental Protection Agency,

18                  Defendant.

19
20

21

22

23

24

25

26

27

28
              Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 2 of 19



 1                                          INTRODUCTION

 2          1. This action is brought under the federal Clean Air Act, 42 U.S.C. §§ 7401 – 7671q,

 3   and seeks to compel the Administrator of the United States Environmental Protection Agency

 4   (“EPA”) to carry out his outstanding legal obligations to: (1) promulgate a Federal

 5   Implementation Plan (“FIP”) addressing a permitting rule for the Mendocino County Air Quality

 6   Management District; (2) take final action on 51 state implementation plan elements submitted

 7   by the state of California to implement the 2008 8-hour ozone NAAQS for the Eastern Kern

 8   (Kern County) nonattainment area; (3) take final action on the Rule No. 428 (New Source

 9   Review Requirements for New and Modified Major Sources in Federally Designated
10   Nonattainment Areas) submitted by the state of California to meet the moderate nonattainment

11   requirements under the 2008 8-hour ozone NAAQS for the Northern Sierra Air Quality

12   Management District; and (4) take final action on 7 state implementation plan elements

13   submitted by the state of Colorado to implement the 2008 8-hour ozone NAAQS for the Denver

14   Metro/North Front Range nonattainment area.

15          2.      Ozone air pollution has profound effects on human health. EPA has found that

16   short and long-term exposure to ozone can result in “enhanced respiratory symptoms in

17   asthmatic individuals, school absences, and premature mortality.” 73 Fed. Reg. 16,436, 16,440

18   (Mar. 27, 2008). Individuals particularly sensitive to ozone exposure include older adults, people

19   with heart and lung disease, people who work and exercise outdoors, and children. See 78 Fed.
20   Reg. 3086, 3088 (Jan. 15, 2013); 62 Fed. Reg. 38,653, 38,668 (July 18, 1997); 73 Fed. Reg.

21   16,436, 16,440 (Mar. 27, 2008).

22          3.      EPA also found that some plant species are especially sensitive to ozone

23   pollution, which stunts growth, interferes with photosynthesis, and increases susceptibility to

24   disease, weather, and insects. These negative impacts have a damaging effect on the surrounding

25   ecosystem, including loss of biodiversity, habitat degradation, and water, nutrient, and carbon

26   cycling. Studies link long-term ozone exposure to adverse health effects in birds such

27   inflammation, ruptured blood vessels, lung failure, decreases in egg production and hatching,

28                                                1

                                                  COMPLAINT FOR DECLARATORY AND
                                                  INJUNCTIVE RELIEF
                Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 3 of 19



 1   brood abandonment, and reduced growth.1

 2           4.       Accordingly, Plaintiffs CENTER FOR BIOLOGICAL DIVERSITY and

 3   CENTER FOR ENVIRONMENTAL HEALTH bring this action against Defendant ANDREW

 4   R. WHEELER, in his official capacity as Administrator for the EPA, to compel him to perform

 5   his mandatory duties to ensure health and public welfare protections promised under the Clean

 6   Air Act.

 7                                                JURISDICTION

 8           5.       This case is a Clean Air Act “citizen suit.” Therefore, the Court has jurisdiction

 9   over this action pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 42 U.S.C. §
10   7604(a) (Clean Air Act citizen suits).

11           6.       An actual controversy exists between the parties. This case does not concern

12   federal taxes, is not a proceeding under 11 U.S.C. §§ 505 of 1146, and does not involve the

13   Tariff Act of 1930.

14           7.       Thus, this Court has jurisdiction to order declaratory relief under 28 U.S.C. §§

15   2201. If the Court orders declaratory relief, 28 U.S.C. § 2202 authorizes this Court to issue

16   injunctive relief.

17                                                     NOTICE

18           8.       Plaintiffs mailed by certified mail, return receipt requested, written notice of

19   intent to sue regarding Claims 1 - 3 of this Complaint. EPA received the notice letter regarding
20   these claims in this Complaint on or about November 21, 2019.

21           9.       Plaintiffs subsequently mailed by certified mail, return receipt requested, written

22   notice of intent to sue regarding Claim 2 of this Complaint. EPA received the notice letter

23   regarding this violation in this Complaint on or about January 30, 2020.

24           10.      Plaintiffs subsequently mailed by certified mail, return receipt requested, written

25

26   1
      Olivia V. Sanderfoot and Tracey Holloway, Air Pollution Impacts on Avian Species via Inhalation Exposure and
27   Associated Outcomes, 12 Environ. Res. Lett. 083002 (2017), available at
     https://iopscience.iop.org/article/10.1088/1748-9326/aa8051/pdf.
28                                                     2

                                                        COMPLAINT FOR DECLARATORY AND
                                                        INJUNCTIVE RELIEF
              Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 4 of 19



 1   notice of intent to sue regarding Claim 1 - 3 of this Complaint. EPA received the notice letter

 2   regarding these violations in this Complaint on or about February 24, 2020.

 3          11.     Plaintiffs subsequently mailed by certified mail, return receipt requested, written

 4   notice of intent to sue regarding Claim 4 (2008 8-hour ozone NAAQS for Denver Metro/North

 5   Front Range nonattainment area, Colorado) of this Complaint. EPA received the notice letter

 6   regarding this violation in this complaint on or about April 2, 2020.

 7          12.     More than sixty days have passed since EPA received the notice letters discussed

 8   above. EPA has not remedied the violations alleged in this Complaint. Therefore, a present and

 9   actual controversy exists between the parties.
10                                                 VENUE

11          13.     Defendant EPA resides in this judicial district. This civil action is brought against

12   an officer of the United States acting in his official capacity and a substantial part of the events

13   or omissions giving rise to the claims in this case occurred in the Northern District of California.

14   Some of the claims in this Complaint concerns EPA’s failure to perform mandatory duties with

15   regard to California. EPA Region 9, which is responsible for California, is headquartered in San

16   Francisco. Thus, events and omissions at issue in this action occurred at EPA’s Region 9

17   headquarters in San Francisco. Additionally, Plaintiff CENTER FOR ENVIRONMENTAL

18   HEALTH is headquartered in Oakland. Accordingly, venue is proper in this Court pursuant to 28

19   U.S.C. § 1391(e).
20                                  INTRADISTRICT ASSIGNMENT

21          14.     A substantial part of the events and omissions giving rise to the claims in this case

22   occurred in the County of San Francisco. Accordingly, assignment to the Oakland or San

23   Francisco Division is proper pursuant to Civil L.R. 3-2(c) and (d).

24                                                PARTIES

25          15.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a non-profit 501(c)(3)

26   corporation incorporated in California. The Center for Biological Diversity’s mission is to ensure

27   the preservation, protection, and restoration of biodiversity, native species, ecosystems, public

28                                                 3

                                                    COMPLAINT FOR DECLARATORY AND
                                                    INJUNCTIVE RELIEF
               Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 5 of 19



 1   lands and waters, and public health through science, policy, and environmental law. Based on the

 2   understanding that the health and vigor of human societies and the integrity and wildness of the

 3   natural environmental are closely linked, the Center for Biological Diversity is working to secure

 4   a future for animals and plants hovering on the brink of extinction, for the ecosystems they need

 5   to survive, and for a healthy, livable future for all of us.

 6           16.     Plaintiff the CENTER FOR ENVIRONMENTAL HEALTH is an Oakland,

 7   California based non-profit organization that helps protect the public from toxic chemicals and

 8   promotes business products and practices that are safe for public health and the environment.

 9   The Center for Environmental Health works in pursuit of a world in which all people live, work,
10   learn and play in health environments.

11           17.     Plaintiffs’ members live, work, recreate, travel and engage in activities throughout

12   the areas at issue in this Complaint and will continue to do so on a regular basis. Pollution in the

13   affected areas threatens and damages, and will continue to threaten and damage, the health and

14   welfare of Plaintiffs’ members. Pollution diminishes Plaintiffs’ members’ ability to enjoy the

15   aesthetic qualities and recreational opportunities of the affected area.

16           18.     EPA’s failure to timely perform the mandatory duties described herein also

17   adversely affects Plaintiffs, as well as their members, by depriving them of procedural

18   protection, opportunities, and information that they are entitled to under the Clean Air Act.

19   Furthermore, EPA’s failure to perform its mandatory duties also creates uncertainty for
20   Plaintiffs’ members as to whether they are exposed to excess air pollution.

21           19.     Defendant ANDREW R. WHEELER is sued in his official capacity as the

22   Administrator of the EPA. In that role, EPA has been charged by Congress with the duty to

23   administer the Clean Air Act, including the mandatory duties at issue in this case.

24           20.     The above injuries will continue until the Court grants the relief requested herein.

25                                     STATUTORY FRAMEWORK

26           21.     Congress enacted the Clean Air Act to “speed up, expand, and intensify the war

27   against air pollution in the United States with a view to assuring the air we breathe through the

28                                                  4

                                                     COMPLAINT FOR DECLARATORY AND
                                                     INJUNCTIVE RELIEF
                Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 6 of 19



 1   Nation is wholesome once again.” H.R. Rep. No. 1146, 91st Cong., 2d Sess. 1,1, 1970 U.S. Code

 2   Cong. & Admin. News 5356, 5356.

 3          22.     Commensurate with this goal, Congress authorized the Administrator of the

 4   United States Environmental Protection Agency to establish National Ambient Air Quality

 5   Standards (“NAAQS”) for “criteria pollutants,” which are air pollutants that “cause or contribute

 6   to air pollution which may reasonably be anticipated to endanger public health or welfare.” 42

 7   U.S.C. § 7408(a)(1)(A).

 8          23.     There are primary and secondary NAAQS. Id. § 7409(a)(1)(A). Primary NAAQS

 9   provide for “an adequate margin of safety…to protect the public health,” while secondary
10   NAAQS “protect the public welfare from any known or anticipated adverse effects associated

11   with the presence of such air pollutants in the ambient air.” Id. § 7409(b)(1)-(2).

12          24.     After promulgating a new or revised NAAQS, EPA determines whether

13   geographic areas are designated nonattainment (areas that do not meet the primary or secondary

14   NAAQS), attainment (areas that meet the primary or secondary NAAQS), or unclassifiable

15   (areas that cannot be classified based on available information). Id. § 7407(d)(1)(A).

16          25.     States are required to submit State Implementation Plans (“SIPs”) and plan

17   revisions that “provide for the implementation, maintenance, and enforcement” of any NAAQS.

18   Id. § 7410(a)(1).

19          26.     Within six months of a state submitting a SIP, EPA must make a completeness
20   finding. If a determination is not made within six months of submittal, the plan submission is

21   deemed administratively complete by operation of law. Id. § 7410(k)(1)(B).

22          27.     EPA is required to take final action to approve, disapprove, or provide a

23   conditional approval or disapproval within twelve months of a SIP submittal being

24   administratively complete. Id. § 7410(k)(2)-(4).

25          28.     Within two years of EPA finding that a state failed to submit a required SIP or

26   disapproval of a SIP submittal, EPA must promulgate a Federal Implementation Plan. Id. §

27   7410(c).

28                                                 5

                                                   COMPLAINT FOR DECLARATORY AND
                                                   INJUNCTIVE RELIEF
                 Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 7 of 19



 1                                     FACTUAL BACKGROUND

 2       A.          Mendocino County Air Quality Management District: 2008 8-hour Ozone

 3               NAAQS

 4            29.    On July 3, 2017, EPA published a final rule, issuing a limited approval and

 5   limited disapproval of Mendocino County Air Quality Management District’s revised Rule 1-220

 6   for preconstruction review and permitting under the 2008 8-hour ozone NAAQS. 82 Fed. Reg.

 7   30, 770 (July 3, 2017).

 8            30.    EPA issued a limited disapproval because Mendocino County Air Quality

 9   Management District’s Rule 1-220 conflicted with the Clean Air Act’s requirement for
10   prevention of significant deterioration of air quality in areas designated “attainment” or

11   “unclassifiable” for pollutants regulated under the National Ambient Air Quality Standards.

12            31.    EPA’s limited disapproval of Rule l-220 became effective on August 2, 2017. Id.

13            32.    As a result, EPA was required to promulgate a FIP no later than August 2, 2019,

14   unless the state of California submits and EPA approves a revised SIP, correcting the

15   deficiencies, before it is required to promulgate a new source review FIP. 42 U.S.C. §7410(c)(1).

16            33.    To date, EPA has neither approved a revised SIP nor published a FIP addressing

17   the disapproval of revised Rule 1-220 for the Mendocino County Air Quality Management

18   District.

19       B.          Eastern Kern (Kern County), California: 2008 8-hour Ozone NAAQS
20            34.    On December 11, 2017, EPA issued a finding of failure to submit a SIP

21   addressing most of the requirements for the 2008 ozone NAAQS for the Eastern Kern (Kern

22   County) nonattainment area (“Eastern Kern nonattainment area”). 82 Fed. Reg. 58, 118 (Dec. 11,

23   2017).

24            35.    The state of California subsequently submitted SIPs addressing 51 nonattainment

25   SIP elements for the 2008 ozone NAAQS for the Eastern Kern nonattainment area.

26            36.    EPA has a mandatory duty to take final action on SIP submittals within twelve

27   months of those SIP submittals becoming administratively complete. 42 U.S.C. § 7410(k)(2)-(4).

28                                                6

                                                   COMPLAINT FOR DECLARATORY AND
                                                   INJUNCTIVE RELIEF
              Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 8 of 19



 1           37.      It has been more than 12 months since the nonattainment SIP elements in Table 1

 2   were deemed or found administratively complete.

 3           38.      To date, EPA has not taken final action to approve, disapprove, or conditionally

 4   approve these nonattainment SIP elements for the Eastern Kern nonattainment area listed in

 5   Table 1 below.

 6                                                TABLE 1

 7                                                                  Completion
                                                                                        Final Action
     Element         SIP Requirement          Submittal Date       Date (no later
 8                                                                                       Due Date
                                                                       than)
 9                 Contingency Measures
                   Volatile Organic
10       1         Compounds (“VOC”)             10/25/17            4/25/2018           4/25/2019
                   and Nitrogen Oxides
11                 (“NOx”)
12       2         Emission Inventory           10/25/2017           4/25/2018           4/25/2019
13
         3         Emission Statement           10/25/2017           4/25/2018           4/25/2019
14
                   Nonattainment NSR
15       4                                       5/23/2018           8/28/2018           8/28/2019
                   rules - Serious
16                 Ozone Attainment
         5                                      10/25/2017           4/25/2018           4/25/2019
                   Demonstration
17                  Available Control
                   Technology (“RACT”)
18
                   Non-Control
19                 Technique Guidelines
         6                                       8/9/2017             2/9/2018            2/9/2019
                   (“CTG”) Volatile
20                 Organic Compound
                   (“VOC”) for Major
21                 Sources
22
                   RACT VOC CTG
23       7                                       8/9/2017             2/9/2018            2/9/2019
                   Aerospace
24
                   RACT VOC CTG
25                 Auto and Light-Duty
         8                                       8/9/2017             2/9/2018            2/9/2019
                   Truck Assembly
26                 Coatings (2008)
27

28                                                 7

                                                    COMPLAINT FOR DECLARATORY AND
                                                    INJUNCTIVE RELIEF
          Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 9 of 19



 1
            RACT VOC CTG
 2   9      Bulk Gasoline Plants   8/9/2017        2/9/2018        2/9/2019
 3

 4          RACT VOC CTG
            Equipment Leaks from
     10                            8/9/2017        2/9/2018        2/9/2019
 5          Natural Gas/Gasoline
            Processing Plants
 6
            RACT VOC CTG
 7          Factory Surface
     11     Coating of Flat Wood   8/9/2017        2/9/2018        2/9/2019
 8          Paneling

 9          RACT VOC CTG
            Fiberglass Boat
10   12                            8/9/2017        2/9/2018        2/9/2019
            Manufacturing
11          Materials (2008)
            RACT VOC CTG Flat
12          Wood Paneling
     13                            8/9/2017        2/9/2018        2/9/2019
13          Coatings (2006)

14

15          RACT VOC CTG
            Flexible Packaging
16   14                            8/9/2017        2/9/2018        2/9/2019
            Printing Materials
            (2006)
17

18          RACT VOC CTG
            Fugitive Emissions
19          from Synthetic
20   15     Organic Chemical       8/9/2017        2/9/2018        2/9/2019
            Polymer and Resin
21          Manufacturing
            Equipment
22          RACT VOC CTG
            Graphic Arts -
23   16                            8/9/2017        2/9/2018        2/9/2019
            Rotogravure and
24          Flexography
            RACT VOC CTG
25   17     Industrial Cleaning    8/9/2017        2/9/2018        2/9/2019
            Solvents (2006)
26

27

28                                   8

                                     COMPLAINT FOR DECLARATORY AND
                                     INJUNCTIVE RELIEF
          Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 10 of 19



 1          RACT VOC CTG
     18     Large Appliance         8/9/2017        2/9/2018       2/9/2019
 2
            Coatings (2007)
 3          RACT VOC CTG
            Large Petroleum Dry
 4   19                             8/9/2017        2/9/2018       2/9/2019
            Cleaners
 5
            RACT VOC CTG
 6          Leaks from Gasoline
 7   20     Tank Trucks and         8/9/2017        2/9/2018       2/9/2019
            Vapor Collection
 8          Systems

 9
            RACT VOC CTG
10   21     Leaks from Petroleum    8/9/2017        2/9/2018       2/9/2019
            Refinery Equipment
11

12          RACT VOC CTG
            Lithographic Printing
13   22     Materials and           8/9/2017        2/9/2018       2/9/2019
            Letterpress Printing
14
            Materials (2006)
15          RACT VOC CTG
            Manufacture of High-
16   23     Density Polyethylene,   8/9/2017        2/9/2018       2/9/2019
17          Polypropylene, and
            Polystyrene Resins
18
            RACT VOC CTG
19          Manufacture of
     24                             8/9/2017        2/9/2018       2/9/2019
            Pneumatic Rubber
20          Tires
21
            RACT VOC CTG
22          Manufacture of
     25     Synthesized             8/9/2017        2/9/2018       2/9/2019
23          Pharmaceutical
            Products
24
            RACT VOC CTG
25   26     Metal Furniture         8/9/2017        2/9/2018       2/9/2019
26          Coatings (2007)

27

28                                   9

                                      COMPLAINT FOR DECLARATORY AND
                                      INJUNCTIVE RELIEF
          Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 11 of 19



 1          RACT VOC CTG
            Miscellaneous
 2   27                              8/9/2017       2/9/2018       2/9/2019
            Industrial Adhesives
 3          (2008)
            RACT VOC CTG
 4          Miscellaneous Metal
     28                              8/9/2017       2/9/2018       2/9/2019
 5          Products Coatings
            (2008)
 6
            RACT VOC CTG
 7   29     Paper, Film, and Foil    8/9/2017       2/9/2018       2/9/2019
            Coatings (2007)
 8
            RACT VOC CTG
 9          Petroleum Liquid
     30     Storage in External      8/9/2017       2/9/2018       2/9/2019
10
            Floating Roof Tanks
11

12
            RACT VOC CTG
13   31     Plastic Parts Coatings   8/9/2017       2/9/2018       2/9/2019
            (2008)
14

15
            RACT VOC CTG
16          Refinery Vacuum
            Producing Systems,
17   32     Wastewater               8/9/2017       2/9/2018       2/9/2019
            Separators, and
18
            Process Unit
19          Turnarounds
            RACT VOC CTG
20   33     SOCMI Air Oxidation      8/9/2017       2/9/2018       2/9/2019
21          Processes
            RACT VOC CTG
22   34     SOCMI Distillation       8/9/2017       2/9/2018       2/9/2019
            and Reactor Processes
23
            RACT VOC CTG
     35                              8/9/2017       2/9/2018       2/9/2019
24          Shipbuilding/repair

25          RACT VOC CTG
     36     Solvent Metal            8/9/2017       2/9/2018       2/9/2019
26          Cleaning
27

28                                    10

                                       COMPLAINT FOR DECLARATORY AND
                                       INJUNCTIVE RELIEF
          Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 12 of 19



 1          RACT VOC CTG
            Stage I Vapor Control
 2   37                             8/9/2017        2/9/2018       2/9/2019
            Systems - Gasoline
 3          Service Stations

 4          RACT VOC CTG
            Storage of Petroleum
     38                             8/9/2017        2/9/2018       2/9/2019
 5          Liquids in Fixed Roof
            Tanks
 6
            RACT VOC CTG
 7          Surface Coating for
     39                             8/9/2017        2/9/2018       2/9/2019
            Insulation of Magnet
 8          Wire
 9          RACT VOC CTG
            Surface Coating of
     40                             8/9/2017        2/9/2018       2/9/2019
10          Automobiles and
            Light-Duty Trucks
11
            RACT VOC CTG
12   41     Surface Coating of      8/9/2017        2/9/2018       2/9/2019
            Cans
13
            RACT VOC CTG
14   42     Surface Coating of      8/9/2017        2/9/2018       2/9/2019
            Coils
15
            RACT VOC CTG
16   43     Surface Coating of      8/9/2017        2/9/2018       2/9/2019
            Fabrics
17
            RACT VOC CTG
18   44     Surface Coating of      8/9/2017        2/9/2018       2/9/2019
            Large Appliances
19
            RACT VOC CTG
20   45     Surface Coating of      8/9/2017        2/9/2018       2/9/2019
21          Metal Furniture

22          RACT VOC CTG
            Surface Coating of
     46                             8/9/2017        2/9/2018       2/9/2019
23          Miscellaneous Metal
            Parts and Products
24
            RACT VOC CTG
25   47     Surface Coating of      8/9/2017        2/9/2018       2/9/2019
            Paper
26          RACT VOC CTG
     48                             8/9/2017        2/9/2018       2/9/2019
27          Tank Truck Gasoline

28                                   11

                                      COMPLAINT FOR DECLARATORY AND
                                      INJUNCTIVE RELIEF
                  Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 13 of 19



 1                  Loading Terminals

 2
                    RACT VOC CTG Use
         49                                      8/9/2017            2/9/2018            2/9/2019
 3                  of Cutback Asphalt

 4                  RACT VOC CTG
         50                                      8/9/2017            2/9/2018            2/9/2019
                    Wood Furniture
 5                  Reasonable Further
                    Progress (“RFP”)
 6                  Volatile Organic
 7       51         Compound (“VOC”)           10/25/2017           04/25/2018          04/25/2019
                    and Nitrogen Oxide
 8                  (“NOx”) Moderate

 9
              .
10
         C.           Northern Sierra Air Quality Management District, California: 2008 8-hour
11
                  Ozone NAAQS
12
              39.     On September 6, 2016, the state of California submitted a SIP revising Northern
13
     Sierra Air Quality Management District’s New Source Review regulations to meet the moderate
14
     nonattainment requirements under the 2008 8-hour ozone NAAQS.
15
              40.      EPA determined that the state of California’s submission of Rule No. 428 (New
16
     Source Review Requirements for New and Modified Sources in Federally Designated
17
     Nonattainment Areas) met the minimum criteria for completeness on September 28, 2016. In any
18
     event, the Rule No. 428 submittal would have been deemed complete by no later than March 6,
19
     2017.
20
              41.     EPA has a mandatory duty to take final action on SIP submittals within twelve
21
     months of those SIP submittals becoming administratively complete. 42 U.S.C. § 7410(k)(2)-(4).
22
              42.     On February 19, 2020, the California Air Resource Commission submitted a
23
     revised Rule 428 to EPA for approval into the California SIP, and claimed to “withdraw” its
24
     September 6, 2016 submittal of the prior version of the rule. The February 19, 2020 update of the
25
     September 6, 2016 submittal does not change the due date for EPA’s final action.
26

27

28                                                12

                                                   COMPLAINT FOR DECLARATORY AND
                                                   INJUNCTIVE RELIEF
               Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 14 of 19



 1            43.    To date, EPA has not taken final action to approve, disapprove, or conditionally

 2   approve this SIP submittal.

 3       D.         Denver Metro/North Front Range nonattainment area, Colorado: 2008 8-hour

 4            Ozone NAAQS

 5            44.    On July 3, 2018, EPA issued a final rule regarding SIP revisions for the 2008

 6   ozone NAAQS for the Denver Metro/North Front Range nonattainment area. 83 Fed. Reg. 31,

 7   068 (July 3, 2018). The final rule approved the majority of the SIP submittal except for

 8   Regulation No. 7, Section XVI. D-XIX. Id. At 31, 070-71.

 9            45.    The state of Colorado subsequently submitted SIPs addressing 7 nonattainment
10   SIP elements for the 2008 Ozone NAAQS for the Denver Metro/North Front Range

11   nonattainment area.

12            46.    It has been more than 12 months since the nonattainment SIP elements in Table 2

13   were deemed or found administratively complete.

14            47.    To date, EPA has not taken final action to approve, disapprove, or conditionally

15   approve these nonattainment SIP elements for the Denver Metro/North Front Range

16   nonattainment area listed in Table 2 below.

17                                                 TABLE 2

18                                                         Completion Date         Final Action
                SIP Elements         Submittal Date
                                                            (no later than)         Due Date
19
           Reasonably
20         Achievable
           Control
21         Technology
22         (“RACT”)
           Volatile Organic
23         Compound
                                        5/31/2017              11/30/2017           11/30/2018
           (“VOC”)
24         Control
           Technique
25         Guideline
26         (“CTG”) Metal
           Furniture
27         Coatings (2007)

28                                                 13

                                                    COMPLAINT FOR DECLARATORY AND
                                                    INJUNCTIVE RELIEF
        Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 15 of 19



 1   RACT VOC
     CTG
 2   Miscellaneous               5/31/2017              11/30/2017              11/30/2018
     Metal Products
 3
     Coatings (2008)
 4   RACT VOC
     CTG Wood
 5   Furniture
                                 5/31/2017              11/30/2017              11/30/2018
     Manufacturing
 6   Operations
 7   (1996)
     RACT VOC
 8   CTG Industrial
                                 5/31/2017              11/30/2017              11/30/2018
     Cleaning
 9   Solvents (2006)
10
     RACT VOC
11   CTG Aerospace               5/31/2017              11/30/2017              11/30/2018
12   (1997)

13

14   Reg. No. 7,
     Section X (Use
                                 5/31/2017              11/30/2017              11/30/2018
15   of Cleaning
     Solvents)
16
     Reg. No. 7,
17
     Section XIX
18   (Control of
     Emissions from
19   Specific Major
                                 5/31/2017              11/30/2017              11/30/2018
     Sources of VOC
20   and/or NOx in
21   the 8-Hour
     Ozone Control
22   Area)
                                  CLAIMS FOR RELIEF
23
                                       FIRST CLAIM
24
     (Failure to promulgate a FIP for part of Mendocino County’s New Source Review
25
                                          Program)
26
       48.   Plaintiffs incorporate by reference all paragraphs listed above.
27

28                                        14

                                             COMPLAINT FOR DECLARATORY AND
                                             INJUNCTIVE RELIEF
             Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 16 of 19



 1          49.    It has been more than two years since the effective date of EPA’s final rule,

 2   issuing a limited disapproval of Mendocino County Air Quality Management District’s revised

 3   Rule 1-220 for preconstruction review and permitting. 82 Fed. Reg. 30, 770.

 4          50.    EPA has not promulgated a FIP to address the basis for its disapproval of revised

 5   Rule 1-220 and has not approved a SIP addressing the basis for that disapproval.

 6          51.    Accordingly, EPA is in violation of its mandatory duty under 42 U.S.C. §

 7   7410(C)(1) with regard to revised Rule 1-220.

 8                                          SECOND CLAIM

 9    (Failure to take final action on the 2008 8-hour ozone SIP submittals for the Kern County
10                                       nonattainment area, California)

11          52.    Plaintiffs incorporate by reference all paragraphs listed above.

12          53.    It has been more than twelve months since the 2008 8-hour ozone NAAQS SIP

13   elements for the Kern County, California 2008 ozone NAAQS nonattainment area listed in Table

14   1 were administratively complete.

15          54.    EPA has not taken final action to approve, disapprove, or conditionally approve

16   the 2008 8-hour ozone NAAQS SIP elements for the Kern County, California 2008 ozone

17   NAAQS nonattainment area listed in Table 1.

18          55.    Accordingly, EPA is in violation of its mandatory duty under 42 U.S.C. §

19   7410(k)(2)-(4) to take final action on the 2008 8-hour ozone NAAQS SIP elements for the Kern
20   County, California 2008 ozone NAAQS nonattainment area listed in Table 1.

21                                           THIRD CLAIM

22      (Failure to take final action on the 2008 8-hour ozone SIP submittals for the Northern

23                       Sierra Air Quality Management District, California)

24          56.    Plaintiffs incorporate by reference all paragraphs listed above.

25          57.    It has been more than twelve months since the Rule No. 428 SIP submittal for the

26   Northern Sierra Air Quality Management District’s New Source Review regulations to meet the

27   moderate nonattainment requirements under the 2008 ozone NAAQS.

28                                              15

                                                 COMPLAINT FOR DECLARATORY AND
                                                 INJUNCTIVE RELIEF
              Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 17 of 19



 1          58.       EPA has not taken final action to approve, disapprove, or conditionally approve

 2   the Rule No. 428 SIP submittal.

 3          59.       Accordingly, EPA is in violation of its mandatory duty under 42 U.S.C. §

 4   7410(k)(2)-(4) to take final action on the Rule No. 428 SIP submittal for the Northern Sierra Air

 5   Quality Management District.

 6                                            FOURTH CLAIM

 7       (Failure to take final action on the 2008 8-hour ozone SIP submittals for the Denver

 8                       Metro/North Front Range nonattainment area, Colorado)

 9          60.       Plaintiffs incorporate by reference all paragraphs listed above.
10          61.       It has been more than twelve months since the 2008 8-hour ozone NAAQS SIP

11   elements for the Denver Metro/North Front Range nonattainment area listed in Table 2 were

12   administratively complete.

13          62.       EPA has not taken final action to approve, disapprove, or conditionally approve

14   the 2008 8-hour ozone NAAQS SIP elements for the Denver Metro/North Front Range

15   nonattainment area listed in Table 2.

16          63.       Accordingly, EPA is in violation of its mandatory duty under 42 U.S.C. §

17   7410(k)(2)-(4) to take final action on the 2008 8-hour ozone NAAQS SIP elements for the

18   Denver Metro/North Front Range nonattainment area listed in Table 2.

19                                            REQUEST FOR RELIEF
20   Wherefore, Plaintiffs respectfully request that the Court:

21          64.       Declare that EPA is in violation of the Clean Air Act with regard to its

22   nondiscretionary duty to perform each mandatory duty listed above;

23          65.       Issue a mandatory injunction requiring EPA to perform its mandatory duties by

24   certain dates;

25          66.       Retain jurisdiction of this matter for purposes of enforcing the Court’s order;

26          67.       Grant Plaintiffs their reasonable costs of litigation, including attorneys’ and expert

27   fees; and

28                                                  16

                                                     COMPLAINT FOR DECLARATORY AND
                                                     INJUNCTIVE RELIEF
      Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 18 of 19



 1   68.   Grant such other relief as the Court deems just and proper.

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                      17

                                         COMPLAINT FOR DECLARATORY AND
                                         INJUNCTIVE RELIEF
            Case 3:20-cv-06020-WHA Document 1 Filed 08/27/20 Page 19 of 19



 1   Dated: August 27, 2020

 2
                                  Respectfully submitted,
 3

 4                                /s/Lalli Venkatakrishnan
                                  Lalli Venkatakrishnan (Cal. Bar # 323747)
 5                                CENTER FOR BIOLOGICAL DIVERSITY
                                  1212 Broadway, Suite 800
 6                                Oakland, CA 94612
                                  Tel: (510) 676-0348
 7                                Email: lvenkat@biologicaldiversity.org
 8
                                  Attorney for Plaintiffs Center for Biological
 9                                Diversity and Center for Environmental Health

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                      18

                                         COMPLAINT FOR DECLARATORY AND
                                         INJUNCTIVE RELIEF
